i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00272-CV

                         NORTH HOUSTON MEDICAL CLINIC, L.L.C.,
                                      Appellant

                                                    v.

                                INSTRUMENT SPECIALISTS, INC.,
                                         Appellee

                     From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 2008-006
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 29, 2009

DISMISSED

           On May 11, 2009, we notified appellant that the notice of appeal was defective for failure to

comply with Rule 25.1(d)(1),(2),(3),(4),(5),(6),(7). See TEX . R. APP . P. 25.1(d). Appellant was

further notified that unless it filed an amended notice of appeal on or before June 10, 2009, the

appeal would be dismissed. See TEX . R. APP . P. 37.1. The deadline for filing an amended notice of
                                                                                     04-09-00272-CV

appeal has passed, and appellant failed to respond to our notice or correct the defective notice of

appeal. Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate

Procedure. See TEX . R. APP . P. 42.3(c). Costs of appeals are taxed against the appellant.



                                                      PER CURIAM




                                                -2-